Title: Thomas Jefferson to James Madison, 15 November 1817
From: Jefferson, Thomas
To: Madison, James


                    
                        Dear Sir
                        Monticello
Nov. 15. 17.
                    
                    We are sadly at a loss here for a Palladio. I had three different editions, but they are at Washington, and nobody in this part of the country has one unless you have.  if you have you will greatly aid us by letting us have the use of it for a year to come. it will come safely by the stage, and may be left at the stage office of either Milton or Charlottesville, & either postmaster will pay the postage for me to the driver. we fail in finishing our 1st pavilion this season by the sloth and discord of our workmen, who have given me much trouble. they have finished the 1st story and covered it against the winter. I set out to Bedford tomorrow, on a short visit, and at Lynchbg shall engage undertakers for the whole of next summer’s brickwork.
                    Cooper is not able to get us a Professor of languages above the common order; and is suspended as to coming here. efforts are on foot in Philadelphia to get from the Medical department permission for their students to attend their own chemical professor or Cooper at their own the choice of the student. in this case all will quit the former & attend the latter, which will ensure him more than he can get here, and in a more agreeable situation. we shall have to write to Dugald Stewart & Professor Lesly Leslie, who I am sure will select for us those of the 1st order. but we had better defer writing till we know whether the legislature will adopt us, because that will greatly add to the inducements of a foreigner to come to us. I have given to mr Cabell a sketch of a bill for establishing the ward schools, Colleges, & University at an expence within the funds of the literary board now in hand. their funds could not have met Mercer’s bill in a century. I hope they will pass mine. we all join in affectionate respects to mrs Madison & yourself
                    Th: Jefferson
                